Matter of Arken v New York City Dept. of Fin. (2015 NY Slip Op 02961)





Matter of Arken v New York City Dept. of Fin.


2015 NY Slip Op 02961


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2013-08076
 (Index No. 23955/12)

[*1]In the Matter of Donald Arken, petitioner, 
vNew York City Department of Finance, respondent.


Katarzyna Wilinska, Kew Gardens, N.Y., for petitioner.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Francis F. Caputo, Elizabeth I. Freedman, and Hanh H. Le of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the City of New York, Department of Finance, Parking Violations Adjudication Division, dated October 10, 2012, affirming a determination of an Administrative Law Judge dated June 20, 2012, which, after a hearing, inter alia, reinstated two previously dismissed parking violations, and imposed a penalty.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
"To annul an administrative determination made after a hearing directed by law at which evidence is taken, a court must conclude that the record lacks substantial evidence to support the determination" (Matter of Mannino v Department of Motor Vehs. of State of N.Y.-Traffic Violations Div., 101 AD3d 880, 880; see Matter of Kelly v Safir, 96 NY2d 32, 38; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231). Contrary to the petitioner's contention, there is substantial evidence in the record to support the determination under review (see Matter of Peterson v State of N.Y. Dept. of Motor Vehs., 90 AD3d 1055; 19 RCNY 39-10[j]). Accordingly, the determination must be confirmed, the petition denied, and the proceeding dismissed.
The petitioner's remaining contentions are without merit.
RIVERA, J.P., SGROI, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court